 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Juilliard SchoolandTheatrical Costume,Ladies'Tailors,Custom Dress&AlterationWorkers'Union,Local38, I.L.G.W.U., Petitioner.Case2--RC-16154January 7, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Clifford P.Chalet.Following the hearing, and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedures, Series 8, as amended, by direction of theRegionalDirector for Region 2, the case wastransferred to the Board for decision.'Briefswere filed by the Juilliard School, hereinreferred to as the Employer,2 and Theatrical Cos-tume, Ladies' Tailors, Custom Dress & AlterationWorkers' Union, Local 38, I.L.G.W.U.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.The Petitioner seeks to represent certain employeesof the Employer. The Employer urges the Board todismiss the petition on the grounds that the unitrequested is inappropriate.The Employer is an educational corporation andmaintains its principal office in New York City. Ithas more than 1,400 students enrolled in its program.As a function of its educational programs, theEmployer presents certain operatic, musical, dance,and dramatic productions. To assist in these pro-ductions the Employer employs personnel in its stagedepartment,which consists of an electrical shop,carpentry shop, property shop, and costume shop.The Petitioner requests a unit of all employeesengaged in the manufacture, repair, and alteration ofcostumes.3 The Petitioner contends that the costumeemployees requested are a homogeneous group,locatedon a floor separate from other stagedepartment employees, separately supervised, andhaving a strong community of interest separate and1This case was considered with Case 2-RC-16037, which involves thisEmployerA petition was filed seeking a unit of stage departmentemployees other than those sought herein2The Employer has requested oral argument This request is herebyapart from all other employees. It further contendsthat this group is traditionally represented separatelyfrom stagehands for collective-bargaining purposes,frequently in outside shops patronized by mosttheatres.The costume employees are hired by thesupervisor and work as long as there is work for themto do.The Employer argues that the employees soughtare casuals and a sufficient nucleus of employees isabsent due to the lack of a continuing employmentrelationship. In addition, the Employer contends thatthe only appropriate unit should include all electri-cians, carpenters, property men, and costume em-ployees.All these employees, the Employer argues,constitute a homogeneous group working under oneroof and performing interrelated tasks.Unlike commercial theatres, the Employer housesfour shops in its stage department. The employees ofthese shops constitute a homogeneous group. Theyare hired on a need basis for a production presentedin adjunct to the Employer's educational function.They are paid on an hourly basis, work the samehours, use some of the same equipment, and worktogether in close proximity during rehearsal andperformance time. They all receive free tickets to theEmployer's productions and have access to theschool's eating and locker facilities, as well as themusic and reading libraries. All have I.D. cardsstamped "Temporary Employees."The evidence of past collective bargaining in theindustry pertains to commercial theatre operationsunlike, for the most part, the Employer's nonprofiteducationalprogram. In addition, there is noevidence of craft skills, and it does not appear thatthisisadepartment to which the Board hastraditionally granted separate representation.For the reasons set forth herein and in the Decisionand Direction of Election, in Case 2-RC-16037, wefind the unit petitioned for to be inappropriate andwe shall dismiss the petition.ORDERIt is hereby ordered thatthe petition herein be, andit herebyis,dismissed.MEMBER FANNING,dissenting:For reasons set forth in mydissent in Case2-RC-16037,Idissent from the dismissal of thepetition in this case.denied as the record and briefs adequately present the issues and positionsof the parties'The parties agree that students so employed are to be excluded.208 NLRB No. 18